Exhibit 10.1

 

 

PREDICTIVE ONCOLOGY INC.

 

June 25, 2020

 

Holder of Common Stock Purchase Warrants

 

Re:Inducement Offer to Exercise Common Stock Purchase Warrants

 

Dear Holder:

 

Predictive Oncology Inc. (the “Company”) is pleased to offer to you the
opportunity to exercise all of (i) the Series B warrants to purchase shares of
the Company’s common stock, par value $0.01 per share (the “Common Stock”),
issued to you on March 19, 2020 (the “Existing Series B Warrants”) and/or (ii)
the warrants to purchase shares of Common Stock issued to you on May 8, 2020
(the “Existing Common Warrants,” and together with the Existing Series B
Warrants, the “Existing Warrants”), in each case as set forth on the signature
page hereto and currently held by you (the “Holder”). The resale of the shares
of Common Stock underlying the Existing Warrants (the “Warrant Shares”) has been
registered pursuant to the registration statement on Form S-1 (File No.
333-239207) and/or the registration statement on Form S-3 (File No. 333-237581)
(collectively, the “Registration Statements”). The Registration Statements are
currently effective and, upon exercise of the Existing Warrants pursuant to this
letter agreement, will be effective for the resale of the Warrant Shares.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the applicable Existing Warrants.

 

In consideration for exercising in full all of the Existing Warrants held by you
and set forth on the signature page hereto (the “Warrant Exercise”) at (i) the
reduced exercise price per Warrant Share for the Existing Series B Warrants of
$1.80 and (ii) the exercise price per Warrant Share as set forth in the Existing
Common Warrants of $1.45, in each case plus additional consideration of $0.125
per New Warrant to purchase one New Warrant Share ($1.925 and $1.575,
respectively), the Company hereby offers to issue you or your designee:

 

a new unregistered Common Stock Purchase Warrant (“New Warrant”) pursuant to
Section 4(a)(2) of the Securities Act of 1933, as amended (“Securities Act”), to
purchase up to a number of shares (the “New Warrant Shares”) of Common Stock
equal to 100% of the number of Warrant Shares issued pursuant to the Warrant
Exercise hereunder, which New Warrant shall be substantially in the form as
reflected in Exhibit A hereto, will be exercisable immediately, and have a term
of exercise of 5.5 years, and an exercise price per share equal to $1.80.

 

The original New Warrant certificate(s) will be delivered within two (2) Trading
Days following the date hereof. Notwithstanding anything herein to the contrary,
in the event the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitations (“Beneficial Ownership Limitation”) set forth
in Section 2(e) of the Existing Warrants (or, if applicable and at the Holder’s
election, 9.99%), the Company shall only issue such number of Warrant Shares to
the Holder that would not cause the Holder to exceed the maximum number of
Warrant Shares permitted thereunder, as directed by the Holder, with the balance
to be held in abeyance until notice from the Holder that the balance (or portion
thereof) may be issued in compliance with such limitations, which abeyance shall
be evidenced through the Existing Warrants which shall be deemed prepaid
thereafter (including the payment in full of the exercise price), and exercised
pursuant to a Notice of Exercise in the Existing Warrant (provided no additional
exercise price shall be due and payable).

 



 

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Existing Warrants for an aggregate
exercise price set forth on the Holder’s signature page hereto (the “Warrants
Exercise Price”) on or before 3:45 p.m., Eastern Time, on June 25, 2020 (the
“Execution Time”).

 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Holder represents and warrants
that, as of the date hereof it is, and on each date on which it exercises any
New Warrants it will be, an “accredited investor” as defined in Rule 501 of the
Securities Act, and agrees that the New Warrants will contain restrictive
legends when issued, and neither the New Warrants nor the shares of Common Stock
issuable upon exercise of the New Warrants will be registered under the
Securities Act, except as provided in Annex A attached hereto. Also, Holder is
acquiring the New Warrants as principal for its own account and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of the New Warrants (this representation is not
limiting Holder’s right to sell the New Warrant Shares pursuant to an effective
registration statement under the Securities Act or otherwise in compliance with
applicable federal and state securities laws).

 

The Holder understands that the New Warrants and the shares of Common Stock
underlying New Warrants are not, and may never be, registered under the
Securities Act, or the securities laws of any state and, accordingly, each
certificate, if any, representing such securities shall bear a legend
substantially similar to the following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”

 

Certificates evidencing shares of Common Stock underlying the New Warrants shall
not contain any legend (including the legend set forth above), (i) while a
registration statement covering the resale of such Common Stock is effective
under the Securities Act, (ii) following any sale of such Common Stock pursuant
to Rule 144 under the Securities Act, (iii) if such Common Stock is eligible for
sale under Rule 144, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such Common
Stock and without volume or manner-of-sale restrictions, or (iv) if such Common
Stock may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 as to such Common Stock (the
earliest of clauses (i) through (iv), the “Delegend Date”). The Company shall
cause its counsel to issue a legal opinion to the Transfer Agent promptly after
the Delegend Date if required by the Company and/or the Transfer Agent to effect
the removal of the legend hereunder, which opinion shall be in form and
substance reasonably acceptable to the Holder. If such Common Stock may be sold
under Rule 144 without the requirement for the Company to be in compliance with
the current public information required under Rule 144, then such Common Stock
shall be issued free of all legends. The Company agrees that following the
Delegend Date or at such time as such legend is no longer required under this
Section, it will, no later than two (2) Trading Days following the delivery by
the Holder to the Company or the Transfer Agent of a certificate representing
the Common Stock underlying the New Warrants issued with a restrictive legend
(such second (2nd) Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to the Holder a certificate representing such shares that is free
from all restrictive and other legends or, at the request of the Holder shall
credit the account of the Holder’s prime broker with the Depository Trust
Company System as directed by the Holder.  

 



 

 

In addition to the Holder’s other available remedies, the Company shall pay to a
Holder, in cash, (i) as partial liquidated damages and not as a penalty, for
each $1,000 of New Warrant Shares (based on the VWAP of the Common Stock on the
date such New Warrant Shares are submitted to the Transfer Agent) delivered for
removal of the restrictive legend, $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to the Holder by the Legend Removal Date a
certificate representing the New Warrant Shares so delivered to the Company by
the Holder that is free from all restrictive and other legends and (b) if after
the Legend Removal Date the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that the Holder anticipated receiving from the Company
without any restrictive legend, then, an amount equal to the excess of the
Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of New Warrant Shares that
the Company was required to deliver to the Holder by the Legend Removal Date and
for which the Holder was required to purchase shares to timely satisfy delivery
requirements, multiplied by (B) the weighted average price at which the Holder
sold that number of shares of Common Stock.  

 

From the date hereof until fifteen (15) days after the Closing Date, neither the
Company nor any Subsidiary shall, without the prior written consent of the
Placement Agent (as defined herein), (A) issue, enter into any agreement to
issue or announce the issuance or proposed issuance of any Common Stock or
Common Stock Equivalents or (B) file any registration statement or any amendment
or supplement to any existing registration statement (other than the resale
registration statement referred to herein or prospectus supplements to the
Registration Statements to reflect the transactions contemplated hereby).

 

If this offer is accepted and the transaction documents are executed by the
Execution Time, then on or before 9:00 a.m., Eastern Time, on the Trading Day
following the date hereof, the Company shall file a Current Report on Form 8-K
with the Securities and Exchange Commission (the “Commission”) disclosing all
material terms of the transactions contemplated hereunder. From and after the
issuance of such Current Report on Form 8-K, the Company represents to you that
it shall have publicly disclosed all material, non-public information delivered
to you by the Company, or any of its respective officers, directors, employees
or agents in connection with the transactions contemplated hereunder. In
addition, effective upon the filing of such Current Report on Form 8-K, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates on the one hand, and you and your Affiliates on the
other hand, shall terminate. The Company represents, warrants and covenants
that, upon acceptance of this offer, the shares underlying the Existing Warrants
shall be issued free of any legends or restrictions on resale by Holder.

 

No later than the second (2nd) Trading Day following the date hereof, the
closing shall occur at such location as the parties shall mutually agree. Unless
otherwise directed by H.C. Wainwright & Co., LLC (the “Placement Agent”),
settlement of the Warrant Shares shall occur via “Delivery Versus Payment”
(“DVP”) (i.e., on the Closing Date, the Company shall issue the Warrant Shares
registered in the Holders’ names and addresses and released by the Transfer
Agent directly to the account(s) at the Placement Agent identified by each
Holder; upon receipt of such Warrant Shares, the Placement Agent shall promptly
electronically deliver such Warrant Shares to the applicable Holder, and payment
therefor shall be made by the Placement Agent (or its clearing firm) by wire
transfer to the Company). The date of the closing of the exercise of the
Existing Warrants shall be referred to as the “Closing Date”.

 



 

 

The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder or any other holders of Warrants to Purchase Common Stock of the
Company (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holder and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this letter agreement and the Company acknowledges that the
Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this letter
agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof until thirty (30) days after the date
hereof, that none of the terms offered to any Other Holder with respect to any
Other Warrant Exercise Agreement (or any amendment, modification or waiver
thereof) relating to warrants that were sold concurrently with the Existing
Warrants, is or will be more favorable to such Other Holder than those of the
Holder and this letter agreement unless such terms are concurrently offered to
the Holder. If, and whenever on or after the date hereof until thirty (30) days
after the date hereof, the Company enters into an Other Warrant Exercise
Agreement relating to warrants that were sold concurrently with the Existing
Warrants, then (i) the Company shall provide notice thereof to the Holder
promptly following the occurrence thereof and (ii) the terms and conditions of
this letter agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such Other
Warrant Exercise Agreement (including the issuance of additional Warrant
Shares), provided that upon written notice to the Company at any time the Holder
may elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this letter
agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each such Other Warrant Exercise Agreement.

 

***************

 



 

 

Sincerely yours,

 

PREDICTIVE ONCOLOGY INC.

 

By: __/s/ Bob Myers_____________________ 

Name: Bob Myers

Title: CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

Accepted and Agreed to:

 

Name of Holder: ________________________________________________________

 

Signature of Authorized Signatory of Holder: _________________________________

 

Name of Authorized Signatory: _______________________________________________

 

Title of Authorized Signatory: ________________________________________________

 

Existing Series B Warrants: ______________

 

Existing Common Warrants: ______________

 

Aggregate Warrant Exercise Price: _____________

 

New Warrants: (100% of total Existing Warrants being exercised): ___________

 

Beneficial Ownership Blocker: o 4.99% or o 9.99%

 

DTC Instructions:

 

 

 

 

 

 

 

 

 



 

 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

a)SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Exchange Act and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company has never been an issuer subject to Rule
144(i) under the Securities Act.

 

b)Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
letter agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this letter agreement by the Company
and the consummation by the Company of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

c)No Conflicts. The execution, delivery and performance of this letter agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any  liens, claims, security
interests, other encumbrances or defects upon any of the properties or assets of
the Company in connection with, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other material
instrument (evidencing Company debt or otherwise) or other material
understanding to which such Company is a party or by which any property or asset
of the Company is bound or affected, except any such instances that have been
waived by the other parties thereto; or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected, except, in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a material adverse effect upon the business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company, taken as a whole, or in its ability to perform its
obligations under this letter agreement.

 

 

 



d)Registration Obligations. As soon as practicable (and in any event within 20
calendar days of the date of this letter agreement) (the “Filing Date”), the
Company shall file a registration statement on Form S-3 (or other appropriate
form if the Company is not then S-3 eligible) providing for the resale of the
New Warrant Shares by the holders of the New Warrants (the “Resale Registration
Statement”). The Company shall use best efforts to cause the Resale Registration
Statement to become effective within 40 calendar days following the date hereof
(or, in the event of a “full review” by the Commission, the 60th calendar day
following the date hereof hereof) (the “Effectiveness Date”) and to keep the
Resale Registration Statement effective at all times until no holder of the New
Warrants owns any New Warrants or New Warrant Shares. In the event that the
Resale Registration Statement is not (i) filed by the Filing Date or (ii)
declared effective by the Commission by the Effectiveness Date, then, in
addition to any other rights the holders of New Warrants may have hereunder or
under applicable law, on the Filing Date or the Effectiveness Date (each such
date being referred to herein as an “Event Date”) and on each monthly
anniversary of such Event Date (if the Resale Registration Statement shall not
have been filed or declared effective by the applicable Event Date) until the
Resale Registration Statement is filed or declared effective, the Company shall
pay to each holder of New Warrants an amount in cash, as partial liquidated
damages and not as a penalty, equal to the product of 1.0% multiplied by the
aggregate exercise price of the New Warrants held by each holder of the New
Warrants. If the Company fails to pay any partial liquidated damages pursuant to
this Section in full within seven days after the date payable, the Company will
pay interest thereon at a rate of 18% per annum (or such lesser maximum amount
that is permitted to be paid by applicable law) to the holders of the New
Warrants, accruing daily from the date such partial liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full. The
partial liquidated damages pursuant to the terms hereof shall apply on a daily
pro rata basis for any portion of a month prior to the Resale Registration
Statement being filed or declared effective, as the case may be.

 

e)Nasdaq Corporate Governance. The transactions contemplated under this letter
agreement comply with all the rules and regulations of the Nasdaq Capital
Market.

 

 

 

 

 

 

 

 

 

 